Exhibit 10.3

SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

RENDA and/or RELEASOR, as used herein, refer to LARREE M. RENDA and her heirs,
executors, administrators and assigns.

SAFEWAY and/or COMPANY, as used herein, refer to SAFEWAY INC., and its
successors and assigns, parents, subsidiaries, affiliates, partners, divisions,
directors, officers, managers, agents and employees, and each and all of them.

RELEASEES, as used herein, refers to SAFEWAY INC., ALBERTSON’S LLC, NEW
ALBERTSON’S, INC., AB ACQUISITION LLC, ALBERTSON’S HOLDINGS LLC, CERBERUS
CAPITAL MANAGEMENT, L.P. and their respective successors and assigns, parents,
members, shareholders, subsidiaries, affiliates, partners, divisions, directors,
officers, managers, agents, employees, and each and all of them, and RELEASEE
refers to any one of the Releasees.

WHEREAS Renda and Safeway desire to terminate their employment relationship on
mutually agreeable terms, as set forth in this Separation Agreement
(“Agreement”); and

WHEREAS Renda desires to compromise, settle and fully release any and all claims
which she may have against Safeway and/or any other Releasee(s) related in any
way to her employment with Safeway, any term or condition of that employment, or
the termination of or opportunity to continue that employment;

NOW THEREFORE, Renda and Safeway freely and voluntarily enter into and execute
this Agreement in consideration of the following terms and conditions:

A. Continued Employment Period. Subject to and in accordance with the terms of
this Agreement, Safeway agrees to employ Renda in her current capacity of
Executive Vice President and Chief Administrative Officer (EVP – CAO), from the
date of the Renda’s execution of this Agreement until the date her employment is
terminated by Renda or Safeway (“Severance Date”). Subject to and without
waiving the provisions of Paragraph 9 below, Safeway further agrees that it will
not terminate Renda’s employment before the Closing Date unless the termination
is for Cause, as those terms are defined in Paragraph E below. The time period
identified in this Paragraph A shall be referred to as the Continued Employment
Period. During the Continued Employment Period, Safeway shall have the right in
its discretion to place Renda on Paid Leave of Absence, during which she will
remain eligible for benefits in accordance with Paragraph C, below, and which
shall not affect the consideration provided for under this Agreement.

B. Compensation. During the Continued Employment Period, Renda’s base salary
shall be unchanged from that paid in the EVP – CAO position as of September 1,
2014.

 

 

 

Page 1



--------------------------------------------------------------------------------

C. Benefits. During the Continued Employment Period, Renda’s retirement, 401(k),
group health (i.e. medical, dental, orthodontia and vision) life insurance, LTD,
vacation, and financial planning and tax services benefits shall remain in
effect, on the same terms and conditions on which such coverages are made
available to salaried EVP level Safeway employees as of the date of this
Agreement, including Renda’s payment of any premiums, deductibles or co-payments
allocable to her as a benefit plan participant, if any.

D. Bonus. Renda shall be paid her bonus for services rendered in 2014 based upon
the percentage amount, if any, determined by the Safeway Executive Compensation
Committee or its successor for the Company as a whole, without any discretionary
or individual reduction.

E. Payments. On the closing date of the pending merger between Safeway and
affiliates of Albertsons LLC (the “Closing Date”), Renda shall be paid the sum
of $2,243,755 less any applicable withholdings, provided (a) that Renda has not
resigned or been terminated for cause pursuant to the terms of the Safeway Inc.
Executive Severance Plan (“Cause”) prior to the Closing Date; and (b) that the
conditions set forth in Paragraph 12 have been satisfied in order to make this
Agreement effective. As soon as reasonably practicable following the Severance
Date, Renda shall be paid the sum of $2,440,070 less any applicable
withholdings, provided (a) that Renda’s termination does not result from either
a termination for Cause by Safeway or a resignation without Good Reason by Renda
(as the terms “Cause” and “Good Reason” are defined in the Safeway Inc.
Executive Severance Plan), and (b) that Renda has executed at that time the
release attached hereto as Exhibit A within 10 days following the Severance Date
and the revocation period applicable to such release has expired; provided
further, that any payments due to Renda under the Safeway Inc. Retention Bonus
Plan that become due prior to the Severance Date shall be paid when due and
offset the amount to be paid on the Severance Date. The parties expressly intend
and agree that the payments provided for in this Paragraph E (i) satisfy in full
Safeway’s obligations to Renda under the Safeway Inc. Executive Severance Plan
and the Safeway Inc. Retention Bonus Plan; (ii) extinguish any claim by Renda
for further benefits under the referenced Plans; and (iii) provide her with
valuable consideration and benefits in addition to which she is already entitled
under the referenced Plans or otherwise.

F. Payment of LTIP. With respect to the vesting and payout of performance shares
under the Safeway 2012 Performance Share Plan, Renda will receive the same
treatment as other Safeway participants comparable to her level of
participation. For example, if it is determined that Safeway executives will
vest in a certain percentage of their granted 2014 tranche of shares, then Renda
will also vest in that same percentage of her granted 2014 tranche of shares.

G. Outside Activities. Prior to the Severance Date, Renda may serve as a member
of the board of directors of any public or private company or entity so long as
such company or entity is not a competitor of, or a party doing business with or
seeking

 

 

 

Page 2



--------------------------------------------------------------------------------

to do business with, Safeway, unless expressly permitted by the Company’s
General Counsel; and her activities during the Continued Employment Period will
otherwise conform to Safeway’s Code of Business Conduct.

In consideration of the foregoing, Renda agrees as follows:

1. Resignation. Renda agrees to, and hereby does, resign her position as an
officer and employee of Safeway on and effective as of the Severance Date.

2. Standards of Conduct. Renda acknowledges that throughout the Continued
Employment Period she will be subject to, and she agrees that she will act in
accordance with, the employment policies, standards of conduct, and duties of
loyalty and confidentiality that apply to management level employees of the
Company.

3. Release of Claims. Releasor hereby releases and forever discharges each and
every Releasee of and from any and all claims, demands, actions, causes of
action, damages and liabilities (all hereinafter referred to as “claims”),
whether or not now known, suspected or claimed, which Releasor ever had, now
has, or may hereafter claim to have had against any Releasee(s), relating in any
way to her employment with Safeway, any status, term or condition of such
employment, the termination of that employment, or her opportunity for
employment following the Severance Date. This release of claims is expressly
intended to, and does, extend to and include, but is not limited to, claims
under: Title VII of the Civil Rights Act of 1964, as amended; the Equal Pay Act,
as amended; the Fair Labor Standards Act, as amended; the Age Discrimination in
Employment Act of 1967, as amended; the Americans With Disabilities Act, as
amended; the Employee Retirement Income Security Act, as amended; the Older
Workers Benefit Protection Act, as amended; the False Claims Act, as amended;
the Worker Adjustment and Retraining Notification Act, as amended; the
Sarbanes-Oxley Act of 2002, as amended; the California Fair Employment and
Housing Act, as amended; the California Labor Code; and any other federal, state
or local statutes, ordinances or regulations prohibiting any form or forms of
discrimination in employment and/or relating to the payment of wages and
benefits. This release also extends to and includes, but is not limited to, any
claims by Renda for: breach of any express or implied written or oral contract;
intentional or negligent infliction of emotional distress; impairment or
interference with economic activities or opportunities; unlawful interference
with employment rights; defamation; wrongful termination; wrongful discharge in
violation of public policy; breach of any express or implied covenant of good
faith and fair dealing; and any and all other common law contract and/or tort
claims.

Notwithstanding the release of claims otherwise provided for in this section of
the Agreement, it is expressly understood that nothing in the Agreement will
prevent Releasor from pursuing rights that cannot be waived as a matter of law,
including but not limited to filing a charge of harassment, discrimination or
retaliation with the Equal Employment Opportunity Commission (EEOC), or any of
its state or local deferral

 

 

 

Page 3



--------------------------------------------------------------------------------

agencies, or participating in in any investigation by the EEOC or any of its
state or local deferral agencies. Further, it is expressly understood that
nothing in this Agreement shall be construed to be a waiver by Releasor of any
benefit that vested in any benefit plan prior to the effective date of this
Agreement or vested thereafter, or as a waiver of her right to continue any
benefit in accordance with the current terms of a benefit plan or Releasor’s
rights, if any, to indemnification granted under any by-law, agreement or
charter document of Safeway, policy of insurance or state or federal law. It is
also expressly understood that nothing in this Agreement shall in any way
prohibit Releasor from bringing any complaint, claim or action alleging a breach
of this Agreement by any Releasee(s). Releasor further agrees that should any
person or entity file or bring, or cause or permit to be filed or brought, any
charge, claim, complaint, civil action, suit or other legal proceeding of any
type against any Releasee(s) involving any matter occurring at any time in the
past, Releasor will not seek or accept personal relief in connection with such
charge, claim, civil action, suit or other legal proceeding.

Safeway on behalf of itself and all individuals or entities that may claim
through it hereby releases and forever discharges Renda and all of her assigns,
executors, administrators (“Renda Releasees”) of and from any and all claims,
demands, actions, causes of actions, damages and liabilities (all hereinafter
referred to as to “Claims”), whether or not now known, suspected or claimed that
Safeway ever had, now has, or may hereafter claim to have had against any Renda
Releasees relating in any way to Renda’s employment with Safeway, any status or
term of her employment, the termination of that employment, her duties on behalf
of Safeway at any time, or her opportunity for employment following the
Severance Date. This release is expressly intended to, and does, extend to and
include all claims of any nature at law or in equity since the beginning of
time. However, such Release shall not include any claim which results after the
effective date of this Agreement or based on any claimed breach of this
Agreement.

4. No Pending or Future Lawsuits. Releasor agrees and covenants that she has not
filed or brought any lawsuits, administrative complaints or charges, either in
Releasor’s name or on behalf of any other person or entity, against any
Releasee(s) in any local, state or federal court or with any local, state or
federal administrative agency. Releasor further represents that she will not
file or bring, or permit to be filed or brought, any charge, claim, complaint,
civil action, suit or legal proceeding seeking personal equitable or monetary
relief in connection with any matter occurring at any time in the past
concerning Releasor’s employment relationship with Safeway, up to and including
the date of this Release, or involving any continuing effects of any acts or
practices which have arisen or occurred on or prior to the date of this Release.
Releasor also acknowledges and agrees that upon the payments to be made under
this Agreement she has been paid all wages due and owing to her by reason of her
employment with Safeway.

5. Covenant Not to Sue. Renda covenants and agrees never, individually or with
any other person or in any way, voluntarily to commence, aid in any way,
prosecute or cause or permit to be commenced or prosecuted against Releasees, or
any of them, any action or other proceeding based upon any claim which is
released by this Agreement.

 

 

 

Page 4



--------------------------------------------------------------------------------

6. Sole Right to Claims. Renda represents and warrants that no other person had
or has any interest in the claims referred to in this Agreement; that she has
the sole right and exclusive authority to execute this Agreement; and that she
has not sold, assigned, transferred, conveyed or otherwise disposed of any claim
or demand relating to any matter covered by this Agreement.

7. No Admission of Liability. Renda acknowledges and understands that the
consideration referred to herein is provided without admission or concession by
Releasees, or any of them, of any violation of any law or liability to Renda;
that said consideration satisfies and fully extinguishes any obligations owed to
her by any Releasee(s) under any prior contract or agreement, and that said
consideration provides her with valuable benefits in addition to any to which
she already is entitled under Safeway’s employee benefit plans or otherwise.

8. Release of Unknown Claims. Renda and Safeway expressly waive any right or
benefit available in any capacity under the provisions of Section 1542 of the
California Civil Code, which section provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees and
Renda Releasees, Releasor and Safeway expressly acknowledge that this Agreement
is intended to include and does include in its effect, without limitation, all
claims which Releasor and Safeway does not know or suspect to exist in her/its
favor against any Releasee(s) and Renda Releasee(s), and that this Agreement
expressly contemplates the extinguishment of all such claims.

Notwithstanding the release of claims otherwise provided for in this section of
the Agreement, it is expressly understood that nothing in this Agreement will
prevent Releasor from filing a charge of discrimination with the Equal
Employment Opportunity Commission or any of its state or local deferral
agencies, or participating in any investigation by the Equal Employment
Opportunity Commission or any of its state or local deferral agencies. Releasor
further agrees and covenants, however, that should any agency, commission,
person, organization, or other entity file or bring, or cause or permit to be
filed or brought, any charge, claim, complaint, civil action, suit or other
legal proceeding involving any matter occurring at any time in the past,
Releasor will not seek or accept any personal relief in connection with such
proceeding. Further, it is expressly understood that nothing in this Agreement
shall be construed to be a waiver by Releasor of any benefit that vested in any
benefit plan prior or after to the effective date of this Agreement, or as a
waiver of her right to continue any benefit in accordance with the terms of a
benefit plan. Likewise, nothing in this Agreement shall be construed to waive
any right that is not subject to waiver by private agreement, including any
right that Releasor may have under California Labor Code Section 2802 to
indemnification of

 

 

 

Page 5



--------------------------------------------------------------------------------

Releasor’s expenses or losses incurred in discharging her duties. However,
Releasor acknowledges that she has received reimbursement for all expenses
incurred up to the date of his execution of this Agreement. It is also expressly
understood that nothing in this Agreement shall in any way prohibit Releasor
from bringing any complaint, claim or action seeking to challenge the validity
of this Agreement and/or bringing any complaint claim or action alleging a
breach of this Agreement by the Company or request for indemnification.

9. Amendment and Termination. This Agreement may not be altered, amended or
modified, except by a further written document signed by both Renda and Safeway.
Notwithstanding anything contained herein to the contrary, in the event the
Merger Agreement (as defined in the Safeway Inc. Retention Bonus Plan) is
terminated pursuant to its terms, this Agreement shall automatically terminate
and become null and void ab initio.

10. No Other Consideration. Renda acknowledges and agrees that no consideration
other than as provided for in this Agreement has been or will be paid or
furnished by any Releasee; that she will make no claim and hereby waives any
right she may now have or may hereafter have, based upon any alleged oral
alteration, amendment, modification or any other alleged change in this
Agreement made prior to the Effective Date of the Agreement; and that she
understands and has freely and voluntarily entered into and executed this
Agreement.

11. Agreement Is Confidential. Releasor covenants and agrees as of the signing
of this Agreement that, except insofar as the terms of this Agreement are
publicly disclosed, she will maintain in confidence the discussions,
negotiations and other information relating to this Release and that, unless
required to do so by subpoena or other lawful process, and then only to the
extent so required, she will not disclose any such information concerning the
Release to any person or entity other than her attorneys, immediate family
members and tax advisors.

12. Renda’s Rights. Renda understands and agrees that:

 

  a. she has a period of forty-five (45) days to consider this Agreement and
determine whether she wishes to execute the same;

 

  b. any rights or claims that may arise after the date of this Agreement are
not waived by her execution of the Agreement;

 

  c. she is advised carefully to consider the terms of this Agreement and to
consult with an attorney of her choice before signing this Agreement;

 

  d. she has a period of seven (7) days after her execution of the Agreement
within which she may revoke the Agreement and that the Agreement shall not
become effective or enforceable until the seven-day revocation period has
expired; and

 

 

 

Page 6



--------------------------------------------------------------------------------

  e. in the event that Renda fails timely to execute this Agreement and return
the executed original thereof to Safeway, or if Renda timely exercises the right
of revocation provided for in Paragraph 11(d), above, then Releasees shall be
relieved of any and all obligations to Renda under this Agreement, but all other
obligations shall remain without change.

13. Confidential Information. Releasor covenants and agrees that, without the
express written consent of an executive officer of the Company, she will not at
any time reveal any confidential, proprietary information about Safeway,
obtained during the course of her employment with Safeway. This means that
Releasor agrees that she shall not disclose to any person or entity at any time
or in any manner, directly or indirectly, any information relating to the
operations of Safeway which has not been already disclosed to the general
public. Releasor also agrees not to disclose any of the Company’s Confidential
Information including, but not limited to, the following: all information about
employees or former employees; proprietary information and/or trade secrets; any
information regarding the Company’s operations and pharmacy operations,
including without limitation, information related to its methods, services,
pricing, costs, margins, finances, practices, strategies, business plans,
agreements, decision-making, systems, technology, policies, procedures,
marketing, sales, techniques and processes; and any other proprietary and/or
confidential information relating to the Company’s customers, employees,
products, services, sales, technologies, or business affairs (collectively,
“Confidential Information”). Releasor agrees that she will not remove any
documents, records, or other information from Company premises containing any
such Confidential Information and Releasor acknowledges that such documents,
records or other information are the exclusive property of the Company.

14. Cooperation in Lawsuits. Renda covenants and agrees that she will cooperate
fully when and as reasonably required by Safeway in the defense or prosecution
of any claims, charges, complaints or lawsuits that have been or may hereafter
be filed by or against Safeway. If such cooperation is required following
Renda’s resignation of employment, Safeway will indemnify Renda in the same
manner and to the same extent as if she were still employed by Safeway. Such
cooperation will include, but is not limited to, meeting with Safeway’s counsel
and being available for deposition and/or trial testimony upon reasonable
notice. Safeway agrees to reimburse Renda for reasonable expenses incurred by
her in furnishing such cooperation.

15. Non-Disparagement. Releasor covenants and agrees that during the Continued
Employment Period and, and for a period of two years thereafter, she will not,
whether acting for herself or for any third party, disparage the image or
reputation of any Releasee(s).

 

 

 

Page 7



--------------------------------------------------------------------------------

16. Injunctive Relief. Renda understands and agrees that a breach of any of the
covenants set forth in paragraphs 4, 5, 8, 10[?], 12, 13 and 14, above, shall be
a material breach of the Agreement, for which Safeway may, at its sole option:
i) immediately cease providing to Renda any of the benefits provided for in this
Agreement; and/or ii) seek injunctive relief, damages, attorneys’ fees and
costs.

17. Governing Law. The construction, interpretation, and enforcement of this
Agreement shall be governed by the internal laws of the State of California
applicable to contracts made and to be performed wholly within such state,
without regard to the conflict of laws rules of any jurisdiction.

18. Attorneys’ Fees and Expenses. If an action is brought by either party for
breach of any provision of this Agreement, the prevailing party shall be
entitled to recover all reasonable attorneys’ and experts’ fees and costs in
defending or bringing such action.

19. Severability. In case any provision of this Release shall be determined to
be invalid, illegal or unenforceable for any reason, the remaining provisions of
this Release shall be unaffected and unimpaired thereby and shall remain in full
force and effect to the fullest extent permitted by law.

20. Counterparts. This Agreement may be signed in counterpart originals with the
same force and effect as though a single original were executed.

21. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter of the Agreement, and the
Agreement supersedes all prior agreements between the parties with respect to
the subject matter covered herein, whether written or oral, except as otherwise
expressly provided herein. In the event this Agreement is in conflict with or
divergent from any other agreement between Renda and Safeway, the terms of this
Agreement shall prevail.

22. Internal Revenue Code Section 409A. It is intended that this Agreement
comply with, and/or be exempt from, Section 409A of the Internal Revenue Code
and the final regulations and official guidance thereunder (“Section 409A”), and
any ambiguities herein will be interpreted to so comply with and/or be exempt
from Section 409A. Any right to a series of payments pursuant to this Agreement
is to be treated as a right to a series of separate payments. This Agreement
shall be administered and interpreted to maximize the short term deferral
exemption to Section 409A. The portion of any payment under this Agreement that
is paid within the short term deferral exemption (within the meaning of
Section 409A) shall be treated as short term deferral and not aggregated with
other payments. In addition, any payments under this Agreement that are not
exempt under the short term deferral exemption are meant to be exempt from
Section 409A as paid under an involuntary separation plan. The Company does not
guarantee or warrant the tax consequences of the Agreement, and Releasor shall,
in all cases, be liable for any taxes due as a result of this Agreement.

 

 

 

Page 8



--------------------------------------------------------------------------------

Dated: October 15, 2014    

/s/ Larree M. Renda

    Larree M. Renda Dated: October 22, 2014     Safeway Inc.    

/s/ Robert A. Gordon

    By:  

Robert A. Gordon

    Its:  

Senior Vice President

 

 

 

Page 9



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

AND COVENANT NOT TO SUE

RENDA and/or RELEASOR, as used herein, refer to LARREE M. RENDA and her heirs,
executors, administrators and assigns.

SAFEWAY and/or COMPANY, as used herein, refer to SAFEWAY INC., and its
successors and assigns, parents, subsidiaries, affiliates, partners, divisions,
directors, officers, managers, agents and employees, and each and all of them.

RELEASEES, as used herein, refers to SAFEWAY INC., ALBERTSON’S LLC, NEW
ALBERTSON’S, INC., AB ACQUISITION LLC, ALBERTSON’S HOLDINGS LLC, CERBERUS
CAPITAL MANAGEMENT, L.P. and their respective successors and assigns, parents,
members, shareholders, subsidiaries, affiliates, partners, divisions, directors,
officers, managers, agents, employees, and each and all of them, and RELEASEE
refers to any one of the Releasees.

WHEREAS Renda desires to compromise, settle and fully release any and all claims
which she may have against Safeway and/or any other Releasee(s) related in any
way to her employment with Safeway, any term or condition of that employment,
the termination of or opportunity to continue that employment, or her
eligibility for benefits under the Safeway Inc. Executive Severance Plan and the
Safeway Inc. Retention Bonus Plan (hereinafter, “the Plans”);

NOW THEREFORE, Renda freely and voluntarily enters into and executes this
General Release of Claims and Covenant Not to Sue (“Release” or “Agreement”) in
consideration of the following terms and conditions:

A. Severance Date Payment. At the time and subject to the conditions provided
for in Paragraph E of the Separation Agreement and General Release of Claims
entered into by and between Renda and Safeway on or about October 22, 2014, and
upon condition that Renda does not timely exercise the right of revocation
provided for in Paragraph 8(d), below, Safeway will make a lump sum severance
payment to Renda in the amount of $2,440,070, less applicable tax withholdings
and less any Retention Bonus payments previously received. Releasor understands
and agrees that the payment provided for in this Paragraph satisfies in full
Safeway’s obligations to Releasor under the Plans and extinguishes any claim by
Releasor for further benefits under the Plans.

 

 

 

Page 10



--------------------------------------------------------------------------------

In consideration of the foregoing, Renda agrees as follows:

1. Release of Claims. Releasor hereby releases and forever discharges each and
every Releasee of and from any and all claims, demands, actions, causes of
action, damages and liabilities (all hereinafter referred to as “claims”),
whether or not now known, suspected or claimed, which Releasor ever had, now
has, or may hereafter claim to have had against any Releasee(s), relating in any
way to her employment with Safeway, any status, term or condition of such
employment, the termination of that employment, or her opportunity for
employment following the Closing Date. This release of claims is expressly
intended to, and does, extend to and include, but is not limited to, claims
under: Title VII of the Civil Rights Act of 1964, as amended; the Equal Pay Act,
as amended; the Fair Labor Standards Act, as amended; the Age Discrimination in
Employment Act of 1967, as amended; the Americans With Disabilities Act, as
amended; the Employee Retirement Income Security Act, as amended; the Older
Workers Benefit Protection Act, as amended; the False Claims Act, as amended;
the Worker Adjustment and Retraining Notification Act, as amended; the
Sarbanes-Oxley Act of 2002, as amended; the California Fair Employment and
Housing Act, as amended; the California Labor Code; and any other federal, state
or local statutes, ordinances or regulations prohibiting any form or forms of
discrimination in employment and/or relating to the payment of wages and
benefits. This release also extends to and includes, but is not limited to, any
claims by Renda for: breach of any express or implied written or oral contract;
intentional or negligent infliction of emotional distress; impairment or
interference with economic activities or opportunities; unlawful interference
with employment rights; defamation; wrongful termination; wrongful discharge in
violation of public policy; breach of any express or implied covenant of good
faith and fair dealing; and any and all other common law contract and/or tort
claims.

Notwithstanding the release of claims otherwise provided for in this section of
the Agreement, it is expressly understood that nothing in the Agreement will
prevent Releasor from pursuing rights that cannot be waived as a matter of law,
including but not limited to filing a charge of harassment, discrimination or
retaliation with the Equal Employment Opportunity Commission (EEOC), or any of
its state or local deferral agencies, or participating in in any investigation
by the EEOC or any of its state or local deferral agencies. Further, it is
expressly understood that nothing in this Agreement shall be construed to be a
waiver by Releasor of any benefit that vested in any benefit plan prior to the
effective date of this Agreement or vested thereafter, or as a waiver of her
right to continue any benefit in accordance with the current terms of a benefit
plan or Releasor’s rights, if any, to indemnification granted under any by-law,
agreement or charter document of Safeway, policy of insurance or state or
federal law. It is also expressly understood that nothing in this Agreement
shall in any way prohibit Releasor from bringing any complaint, claim or action
alleging a breach of this Agreement by any Releasee(s). Releasor further agrees
that should any person or entity file or bring, or cause or permit to be filed
or brought, any charge, claim, complaint, civil action, suit or other legal
proceeding of any type against any Releasee(s) involving any matter occurring at
any time in the past, Releasor will not seek or accept personal relief in
connection with such charge, claim, civil action, suit or other legal
proceeding.

 

 

 

Page 11



--------------------------------------------------------------------------------

2. No Pending or Future Lawsuits. Releasor agrees and covenants that she has not
filed or brought any lawsuits, administrative complaints or charges, either in
Releasor’s name or on behalf of any other person or entity, against any
Releasee(s) in any local, state or federal court or with any local, state or
federal administrative agency. Releasor further represents that she will not
file or bring, or permit to be filed or brought, any charge, claim, complaint,
civil action, suit or legal proceeding seeking personal equitable or monetary
relief in connection with any matter occurring at any time in the past
concerning Releasor’s employment relationship with Safeway, up to and including
the date of this Release, or involving any continuing effects of any acts or
practices which have arisen or occurred on or prior to the date of this Release.
Releasor also acknowledges and agrees that upon the payments to be made under
this Agreement she has been paid all wages due and owing to her by reason of her
employment with Safeway.

3. Covenant Not to Sue. Renda covenants and agrees never, individually or with
any other person or in any way, voluntarily to commence, aid in any way,
prosecute or cause or permit to be commenced or prosecuted against Releasees, or
any of them, any action or other proceeding based upon any claim which is
released by this Agreement.

4. Sole Right to Claims. Renda represents and warrants that no other person had
or has any interest in the claims referred to in this Agreement; that she has
the sole right and exclusive authority to execute this Agreement; and that she
has not sold, assigned, transferred, conveyed or otherwise disposed of any claim
or demand relating to any matter covered by this Agreement.

5. No Admission of Liability. Renda acknowledges and understands that the
consideration referred to herein is provided without admission or concession by
Releasees, or any of them, of any violation of any law or liability to Renda;
that said consideration satisfies and fully extinguishes any obligations owed to
her by any Releasee(s) under any prior contract or agreement, and that said
consideration provides her with valuable benefits in addition to any to which
she already is entitled under Safeway’s employee benefit plans, including but
not limited to, the Safeway Inc. Executive Severance Plan, or otherwise.

6. Release of Unknown Claims. Renda expressly waives any right or benefit
available in any capacity under the provisions of Section 1542 of the California
Civil Code, which section provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Releasor expressly acknowledges that this Agreement is intended to include and
does include in its effect, without limitation, all

 

 

 

Page 12



--------------------------------------------------------------------------------

claims which Releasor does not know or suspect to exist in her favor against any
Releasee(s), and that this Agreement expressly contemplates the extinguishment
of all such claims.

Notwithstanding the release of claims otherwise provided for in this section of
the Agreement, it is expressly understood that nothing in this Agreement will
prevent Releasor from filing a charge of discrimination with the Equal
Employment Opportunity Commission or any of its state or local deferral
agencies, or participating in any investigation by the Equal Employment
Opportunity Commission or any of its state or local deferral agencies. Releasor
further agrees and covenants, however, that should any agency, commission,
person, organization, or other entity file or bring, or cause or permit to be
filed or brought, any charge, claim, complaint, civil action, suit or other
legal proceeding involving any matter occurring at any time in the past,
Releasor will not seek or accept any personal relief in connection with such
proceeding. Further, it is expressly understood that nothing in this Agreement
shall be construed to be a waiver by Releasor of any benefit that vested in any
benefit plan prior or after to the effective date of this Agreement, or as a
waiver of her right to continue any benefit in accordance with the terms of a
benefit plan. Likewise, nothing in this Agreement shall be construed to waive
any right that is not subject to waiver by private agreement, including any
right that Releasor may have under California Labor Code Section 2802 to
indemnification of Releasor’s expenses or losses incurred in discharging her
duties. However, Releasor acknowledges that she has received reimbursement for
all expenses incurred up to the date of his execution of this Agreement. It is
also expressly understood that nothing in this Agreement shall in any way
prohibit Releasor from bringing any complaint, claim or action seeking to
challenge the validity of this Agreement and/or bringing any complaint claim or
action alleging a breach of this Agreement by the Company or request for
indemnification.

7. No Other Consideration. Renda acknowledges and agrees that no consideration
other than as provided for in this Agreement has been or will be paid or
furnished by any Releasee; that she will make no claim and hereby waives any
right she may now have or may hereafter have, based upon any alleged oral
alteration, amendment, modification or any other alleged change in this
Agreement made prior to the Effective Date of the Agreement; and that she
understands and has freely and voluntarily entered into and executed this
Agreement.

8. Renda’s Rights. Renda understands and agrees that:

 

  a. she has a period of forty-five (45) days to consider this Agreement and
determine whether she wishes to execute the same;

 

  b. any rights or claims that may arise after the date of this Agreement are
not waived by her execution of the Agreement;

 

 

 

Page 13



--------------------------------------------------------------------------------

  c. she is advised carefully to consider the terms of this Agreement and to
consult with an attorney of her choice before signing this Agreement;

 

  d. she has a period of seven (7) days after her execution of the Agreement
within which she may revoke the Agreement and that the Agreement shall not
become effective or enforceable until the seven-day revocation period has
expired; and

 

  e. in the event that Renda fails timely to execute this Agreement and return
the executed original thereof to Safeway, or if Renda timely exercises the right
of revocation provided for in Paragraph 8(d), above, then Releasees shall be
relieved of any and all obligations to Renda under this Agreement, but all other
obligations shall remain without change.

9. Governing Law. The construction, interpretation, and enforcement of this
Agreement shall be governed by the internal laws of the State of California
applicable to contracts made and to be performed wholly within such state,
without regard to the conflict of laws rules of any jurisdiction.

10. Attorneys’ Fees and Expenses. If an action is brought by either party for
breach of any provision of this Agreement, the prevailing party shall be
entitled to recover all reasonable attorneys’ and experts’ fees and costs in
defending or bringing such action.

11. Severability. In case any provision of this Agreement shall be determined to
be invalid, illegal or unenforceable for any reason, the remaining provisions of
the Release and this Agreement shall be unaffected and unimpaired thereby and
shall remain in full force and effect to the fullest extent permitted by law.

12. Counterparts. This Agreement may be signed in counterpart originals with the
same force and effect as though a single original were executed.

13. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter of the Agreement, and the
Agreement supersedes all prior agreements between the parties with respect to
the subject matter covered herein, whether written or oral, except as otherwise
expressly provided herein.

14. Internal Revenue Code Section 409A. It is intended that this Agreement
comply with, and/or be exempt from, Section 409A of the Internal Revenue Code
and the final regulations and official guidance thereunder (“Section 409A”), and
any ambiguities herein will be interpreted to so comply with and/or be exempt
from Section 409A. Any right to a series of payments pursuant to this Agreement
is to be treated as a right to a series of separate payments. This Agreement
shall be administered and interpreted to

 

 

 

Page 14



--------------------------------------------------------------------------------

maximize the short term deferral exemption to Section 409A. The portion of any
payment under this Agreement that is paid within the short term deferral
exemption (within the meaning of Section 409A) shall be treated as short term
deferral and not aggregated with other payments. In addition, any payments under
this Agreement that are not exempt under the short term deferral exemption are
meant to be exempt from Section 409A as paid under an involuntary separation
plan. The Company does not guarantee or warrant the tax consequences of the
Agreement, and Releasor shall, in all cases, be liable for any taxes due as a
result of this Agreement.

 

Dated: ____________________, 2014    

 

    Larree M. Renda Dated: ____________________,2014     Safeway Inc.    

 

    By:  

 

    Its:  

 

 

 

 

Page 15